Alessandro Conforti, claimant herein, seeks tó recover four hundred ($400.00) dollars on account of the payment by him of two license fees in that amount, to Honorable James A. Eose, Secretary of State, on or about January 3, 1902, and April 1, 1903, for licenses to 'operate a “private employment agency for hire” in the city of Chicago, under an Act of the General Assembly relative thereto, passed April 11, 1899, and going into effect July 1, 1899, held unconstitutional by the Supreme Court April 24, 1903, in the case of Mathews v. The People, 202 Ill., 389. The case is on the same state of facts and involves the same questions as in the case of Michaele Di Cosola v. The State, decided by this Court at the present term, and in which an award was made in favor of claimant. What we said and held in that case controls in this; and likewise as in that case the Honorable Attorney General consents to an award herein in the sum of four hundred ($400.00) dollars. We, therefore, accordingly award claimant the sum of four hundred ($400.00) dollars.